     Case 2:18-cr-00101-GEKP Document 261 Filed 02/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                :

            v.                          :        CRIMINAL NO. 18-CR-00101

MEHDI NIKPARVAR-FARD ET AL              :



                          WITHDRAWAL OF APPEARANCE

     Kindly withdraw my appearance on behalf of the United States of America.

                                        JENNIFER ARBITTIER WILLIAMS
                                        ACTING UNITED STATES ATTORNEY



                                        /S/Seth M. Schlessinger
                                        SETH M. SCHLESSINGER
                                        Assistant United States Attorney
